Name: Commission Regulation (EEC) No 1260/77 of 13 June 1977 suspending the monetary compensatory amounts applicable in trade in live animals of the beef and veal sector between Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/30 Official Journal of the European Communities 14. 6. 77 COMMISSION REGULATION (EEC) No 1260/77 of 13 June 1977 suspending the monetary compensatory amounts applicable in trade in live animals of the beef and veal sector between Ireland and Northern Ireland Whereas, under the present circumstances, the mone ­ tary compensatory amounts applicable in trade between Ireland and Northern Ireland cannot prevent trade disturbances ; whereas, on the contrary, they are helping to increase trade movements which do not reflect real market requirements ; Whereas, by suspending the application of these amounts in the trade in question, such difficulties can be avoided ; Whereas the suspension of the monetary compensa ­ tory amounts granted on imports of live cattle into Northern Ireland is furthermore compensated by the premium granted in respect of cattle slaughtered in Northern Ireland ; whereas this measure should there ­ fore be applied solely to live cattle during the period in which the premium referred to above is granted ; Whereas the monetary compensatory amounts were fixed by Regulation (EEC) No 938/77 (3), as last amended by Regulation (EEC) No 987/77 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( ! ), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas the movement of products between Ireland and the United Kingdom traditionally takes place under a system of free trade based in particular on currencies having the same parity ; Whereas the introduction in respect of these two Member States of different representative rates of exchange, employed for the purposes of the common agricultural policy, has led to the application of mone ­ tary compensatory amounts in trade between them ; whereas this situation could lead to movements of live animals of the beef and veal sector which are impos ­ sible to control and to an abnormal growth in the volume of such trade ; Whereas exports of live animals from Northern Ireland to Ireland have increased appreciably because of the higher level of prices as expressed in national currency in Ireland ; whereas, in order to alleviate the difficulties which this situation entails in particular for the beef and veal sector in Northern Ireland, the Council , by its Decision of 14 March 1977, authorized the United Kingdom to grant an employment premium for certain slaughterhouses in Northern Ireland ; Whereas exports in the opposite direction , namely from Ireland to Northern Ireland, have now increased considerably ; whereas these movements are caused by the combined effect of the monetary compensatory amounts payable in the United Kingdom and the premium referred to above ; HAS ADOPTED THIS REGULATION : Article 1 In trade between Ireland and Northern Ireland, for as long as an employment premium is granted for certain slaughterhouses in Northern Ireland, the monetary compensatory amounts, as fixed by Regula ­ tion (EEC) No 938/77, shall be suspended for products of the beef and veal sector falling within tariff subheading 01.02 A II . Article 2 The Regulation shall enter into force on 15 June 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1977 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 106, 12 . 5 . 1971 , p . 1 . ( 2 ) OJ No L 67, 15 . 3 . 1976, p . 1 . ( 3 ) OJ No L 110, 30 . 4 . 1977, p . 6 . (&lt;) OJ No L 118 , 11 . 5 . 1977, p . 12 .